Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
 Claims 1, 3-17 and new claim 18 are under consideration in the instant Office Action.
Withdrawn Rejections
The rejection of claims 1, 3-8 and 9-17 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn in view of the newly amended claim 1 which now requires treating brain damage in a neonate by providing midline head positioning for a neonate.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the antibody".  There is insufficient antecedent basis for this limitation in the claim since the dependent claim 9 depends from itself. Changing the dependency of claim 9 to claim 8 would overcome this rejection.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating brain damage in a neonate by providing midline head positioning for a neonate, does not reasonably provide enablement for preventing brain damage in a neonate by providing midline head positioning for a neonate.  The specification does not enable any person make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
Claims 1 and 3-18 encompass a method for the prevention of brain damage in a neonate by identifying the brain damage by measuring the levels of alpha-B crystallin in a blood sample and providing midline head positioning for the neonate. The nature of the invention is a specific method to produce a complex result that is part of the central nervous system (CNS), and is therefore of the highest complexity due to the complex nature of the nervous system. In the instant case, the instant specification and dependent claims do not call out any specific factors that are required to produce the required outcome except the position of head. The instant method only requires the providing midline head position for the neonate or avoid excessive handling of the neonate. The instant specification does not provide any evidence that the administration of the instantly claimed treatments would prevent brain damage in the neonate. This not supported by the instant specification and the Examples. There is no support provided in the instant specification or in the prior or instant art that teaches or supports the ability to prevent any CNS disease let alone neonate brain damage. 

Both at the time of filing and now, effective therapy for the treatment and prevention of neonate brain injury, have eluded researchers. The instant specification itself does not teach any method or treatment that would prevent any neonate brain injury. The prior art by Madlinger-Lewis et al., 2014 (instant PTO-892) indicates that there some benefit of head positioning in a neonate but does not show any evidence that it prevents brain injury in this patient population (see abstract and page 496).  Thus, the relevant art recognizes the unpredictability of methods directed to treating CNS injuries. The disclosure is not considered fully enabling for the claimed invention, since the state of the art teaches that effective treatment, prevention or curing of neonate brain injury is not currently possible. Therefore, the prior art does not compensate for the failing of the instant specification. This would require undue experimentation. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without such guidance, the changes which can be made and still maintain activity/utility is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, 
As set forth above, inadequate guidance is presented in the specification to overcome the obstacles in practicing the claimed invention in its full scope.  The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Given the tremendous breath of scope involving the instant claims, it would require undue experimentation for one of skill in the art to practice the claimed invention in its full scope. Therefore, the specification fails to provide enough guidance for one skilled in the art on how to practice the instant method, thereby requiring trial and error experimentation to identify treatments meetings the functional limitations of the claims. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
Therefore, claims 1 and 3-18 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Urlesberger et al., 1991 (instant PTO-892) in view of Ke et al., 2013 (instant PTO-892), Goldstein et al., US2015/0119273 (1/21/2021, PTO-892) and Knuesel et al, 2014 (1/21/2021 PTO-892).
Note that the step of conducting diffusion tensor imaging is an optional step and therefore, not a requirement in the instant claims.
Urlesberger teaches that different head positioning in newborn children with post-hemorrhagic hydrocephalus showed significant differences (see abstract). Urlesberger teaches that the patient population with post hemorrhagic hydrocephalus due to intraventricular hemorrhage (see page 85, 1st column) is a median gestational age 32 weeks (range: 28-38 weeks) as in instant claims 3,  6-7 and 14-15. Urlesberger teaches that the median birth weight was in the range of 1000-3200g (see page 86) as in instant claim 4. Urlesberger teaches that the neonate head was held in the midline position (see page 85, 2nd column) as required in instant claims 1 and 18. While Urlesberger teaches monitoring intracranial pressure, Urlesberger does not teach monitoring alpha-B crystallin levels as in instant claim 1
Ke teaches that alpha-B crystallin is involved in intracerebral hemorrhage (ICH) and shows with Western blot and immunohistochemistry that alpha-B crystallin is nd column, 4th paragraph; page 161, 2nd column; page 167) as in instant claims 1 and 6-10. Ke does not teach the claimed treatment or the neonate patient population.
Goldstein teaches that alpha-B crystallin expression in blood is a biomarker for traumatic brain injury (see paragraphs 15, 16, 134, 155 and 185) as in instant claim 1. Goldstein teaches that the alpha-B crystallin have abnormal value in plasma (blood) in the range of 0.3-0.5ng/ml and that levels exceeding this range indicates a poor prognosis/ increased risk of long term neurological sequelae (see paragraph 16) as in instant claims 1 and 6. Goldstein teaches the methods such as MS/HPLC and immunoassays using antibodies to assess the levels of these biomarkers (see paragraphs 22-23, 168, 172, 175, 182, 185 and claims 1, 11 and 23-23) as in instant claims 8-12. Goldstein does not teach the neonate patient population or the claimed treatment.
Knuesel teaches that there is a clear association between maternal infection and maternal immune activation to microglia activation and neurological dysfunction including cerebral palsy in children (see abstract) as required in instant claims 14-17. Knuesel teaches the link between neonatal or prenatal neuronal injury and a link to alpha-B-crystallin expression (see page 647, Box 4 and page 649).
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Urlesberger, Ke, Goldstein and Knuesel. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Urlesberger teaches that neonate children with brain hemorrhages are in very delicate condition and need careful handling and 


Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649